Rule 402.     Confidentiality
        (a) General Rule. Except as otherwise prescribed in these rules, the actions and records
of the Board are confidential and shall not be disclosed or open to inspection by the public.

       (b) Permitted Disclosure. The Board may, however:

             (1) publish a list of the names of applicants who successfully completed the bar
       examination administered by the Board;

              (2) publish data and statistics regarding bar examination results;

               ([2]3) upon request from the dean of a law school, furnish the law school with the
       names of applicants from the law school who did not successfully complete the bar
       examination, provided the law school has agreed to only use such information internally
       within the law school and not to disclose the names of students who failed the bar
       examination to any person or organization outside of the law school;

              ([3]4) upon written request from a state or county bar association located within
       this commonwealth, furnish such bar association with the names and addresses of those
       applicants who have successfully completed the bar examination administered by the
       Board and who have not objected to the release of such information, provided the bar
       association has agreed to only use such information for purposes of offering applicants
       membership in and services provided by or through the bar association;

               ([4]5) release information with respect to an applicant upon a written request
       from a bar admission authority in another jurisdiction, provided the admission authority
       agrees to use the information only for bar admission purposes and has a rule or policy
       that guarantees the confidentiality of bar admission materials and records to the same
       extent required by this rule;

               ([5]6) release information with respect to an applicant upon a written request
       from [the ]a lawyer disciplinary board or authority or a judicial disciplinary board
       or authority[ Disciplinary Board of this Commonwealth or from a lawyer
       disciplinary authority in another jurisdiction], provided the disciplinary authority
       agrees to use the information only for attorney or judicial disciplinary matters and has a
       rule or policy that guarantees the confidentiality of its disciplinary materials and records
       to the same extent required by this rule;

               (7) when the Board learns of information that may be relevant to a
       disciplinary board or authority, the Board may share that information with the
       appropriate disciplinary board or authority, provided the disciplinary board or
       authority agrees to use the information only for attorney or judicial disciplinary
       matters and has a rule or policy that requires the confidentiality of its disciplinary
       materials and records to the extent required by this rule;
               ([6]8) release information with respect to an applicant when necessary in
       defending litigation brought against the Court, the Board, its members or staff arising out
       of or related to the bar admission process;

              ([7]9) release a copy of the bar admission application submitted by an applicant
       upon receipt of a properly executed written authorization and release from the applicant;

               ([8]10) release information with respect to an applicant pursuant to a court order;

              ([9]11) release to the National Conference of Bar Examiners required
       identifying information [the name and the date of birth]of individuals who have
       applied to take the bar examination or be admitted to the bar of this Commonwealth; and

               ([10]12) publish the contents of responses submitted to a question on the bar
       examination by an applicant as a representative sample of a good answer, provided the
       identity of the applicant is not disclosed.

       (c) Limitation. Nothing set forth in this rule shall prohibit the Board from refusing to
provide information relating to an applicant, when the writer or provider of the information has
requested that the information be kept confidential or when the Board deems it imprudent to
disclose such information.

       Note: Based on former Supreme Court Rule 14D.